       Case 20-09563            Doc 18       Filed 06/10/20 Entered 06/10/20 15:44:03                       Desc Main
                                               Document Page 1 of 2

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: McKinley Dunigan                                         )              Chapter 13
                                                                )              Case No. 20 B 09563
         Debtor(s)                                              )              Judge Timothy A Barnes

                                                      Notice of Motion

     McKinley Dunigan                                                          Debtor A ttorney: Semrad Law Firm LLC
     7540 S. Hamilton Ave                                                      via Clerk's ECF noticing procedures
     Chicago, IL 60620




On July 09, 2020 at 2:30 pm, I will appear before the Honorable Timothy A Barnes, or any judge sitting in that
judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard telephonically. No personal appearance in court is necessary or
permitted. To appear and be heard telephonically on the motion, you must set up and use an account with Court
Solutions, LLC. You can set up an account at www.Court -Solutions.com or by calling Court Solutions at (917)
746-7476.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Thursday, June 11, 2020.

                                                                               /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 04/20/2020.

2.   The debtor(s) have failed to address the proof of claim filed by the Internal Revenue Service regarding unfiled tax returns
     for tax year(s) 2015, 2016, 2017, 2018, and 2019.

3.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

4.   The debtor(s) have failed to provide required identification and or social security documentation.

5. The debtor(s) have failed to file a feasible plan. The proposed plan now runs 121 months.

6.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.
       Case 20-09563           Doc 18      Filed 06/10/20 Entered 06/10/20 15:44:03                     Desc Main
                                             Document Page 2 of 2

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                            /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                          MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
